PROB35                                                                         Report and Order Tenninating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                                 UNITED STATES DISTRICT COURT
                                              FOR THE
                                EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                      v.                                      Crim. No. 5:19-CR-89-lD

CANDACE LANE TEW

       On October 2, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                      /s/ Van R. Freeman, Jr.
                                                      Van R. Freeman, Jr.
                                                      Deputy Chief U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone:910-354-2542
    .!                                                Executed On: February 22, 2021


                                            ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this        13     day of   FebrV°'j           , 2021.




                                                             James C. Dever III
                                                             U.S. District Judge




                Case 5:19-cr-00089-D Document 2 Filed 02/23/21 Page 1 of 1
